The Court orders that a special panel shall be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and Apsey v Mem Hosp (On Reconsideration), 266 Mich App 666; 702 NW2d 870 (2005).
The Court further orders that parts C and D of the opinion in this case, which address the out-of-state notary requirements for an affidavit of merit in a medical malpractice claim, are vacated. MCR 7.215(J)(5).
Appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of the service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.